Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 2 is currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 34 of U.S. Patent No. 10,474,365. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chiueh (US 9,483,469 as listed on the IDS dated 2/13/2020).
Claim 2 Chiueh teaches
identifying, by an electronic controller, a plurality of memory block locations of a computer- readable storage medium corresponding to a plurality of files, the plurality of memory block locations including, for each file of the plurality of files, a respective set of memory block locations, and at least one pair of memory block locations of at least one file of the plurality of files being non-contiguous according to an access sequence of the computer-readable storage medium; ; (col 4 lines 40-53 teaches data is stored on the disk in blocks of data and the blocks of data for a single file may not be continuously stored (i.e. non-contiguous).  Col 5 lines 52-65 teaches sectors (i.e. blocks of data) are arranged from a first sector on the disk to a last sector on the disk (i.e. a first sequence. fig. 2, col 5 lines 33-65 teaches in steps 220 and 225 file fragments are arranged based on their relative position and a contiguous section of the disk containing a set of file fragments is read (i.e. a sets of contiguous memory blocks/fragments are serially read from the disk)
dividing, by the electronic controller, the plurality of memory block locations into a plurality of segments, each segment of the plurality of segments comprising a portion of the plurality of memory block locations corresponding to a respective set of contiguous memory blocks of the plurality of memory block locations, the set of contiguous memory blocks being contiguous according to the access sequence of the computer-readable storage medium, wherein one or more files of the plurality of files are divided, respectively, among two or more segments of the plurality of segments; (fig. 2 and 3, col 5 lines 27-42 and col 6 lines 38-61 teaches the file fragments (plurality of memory locations) are arranged in order of their location on disk, and are divided into and read in continuous sequences (sections) on the disk.   
determining, by the electronic controller, an access order for access and transmission of the plurality of segments to minimize seek operations by the computer-readable storage medium; .  (col 5 lines 33-47 teaches fragments are based on their relative position, such as to minimize the number of non-continuous (segment) disk accesses.  As each non-continuous (segment) disk access requires a seek, reducing the number of non-continuous (segments) 
causing, by the electronic controller, the electronic storage device to serially access and transmit, to an electronic memory, electronic data corresponding to each of the plurality of segments such that, during transmission, a portion of a first file of the plurality of files and a portion of a second file of the plurality of files will be transmitted prior to complete transmission of either the first file or the second file; (fig. 2 and 4, and col 5 line 52 to col 6 line 5 and col 6 line 62 to col 7 line 23 teaches a continuous sequence of the file system is read in step 225, i.e. region 401 of fig. 4.  Col 7 lines 51-62 teaches file fragments cached in a buffer (i.e. the (electronic) memory 107 of fig. 1).  As shown through steps 225, 230 and 235 of fig. 2 and in conjunction it can be seen that fragments of file 3 and fragments of file 1 will be read from the disk (electronic storage device) and sent to the buffer (electronic memory) before the entirety of each file has been read.)
causing, by the electronic controller, the electronic memory, upon receipt, to buffer the transmitted electronic data from each segment of the plurality of segments in a plurality of buffers, each buffer allocated to a different respective file of the plurality of files; (Col 7 lines 51-62 teaches file fragments are cached in a buffer (i.e. the (electronic) memory 107 of fig. 1).   
monitoring, by the electronic controller, the plurality of buffers to determine completion of receipt, by the electronic memory, of electronic data corresponding to the set of memory block locations of each file of the plurality of files; (fig. 2 and col 5 line 48 to col 6 line 32 teaches a continuous sequence of the file system (segment) is read in step 225, the read fragments in the continuous sequence of the file system (segment) is then analyzed in steps 230 and 235 to determine if any complete files have been transferred, the system continues steps 225, 230 and 235 reading and analyzing further continuous sequences of the files system (i.e. a plurality of segments) until all the files/fragments that have been requested have been read.)
upon determining completion of receipt of the electronic data corresponding to the set of memory block locations for a given file of the plurality of files in its entirety, causing a selected processor of at least one processor to access the given file, and process at least some of the electronic data of the given file in accordance with a program. (fig. 2, col 6 lines 6 to 17 teaches that when a complete file (i.e. all of it’s fragments (set of memory locations) has been read (i.e. into a buffer/cache (electronic memory), see col 7 lines 51-62) the file can be transmitted to the requesting application(s) for further analysis (i.e. to perform further operations upon the file).  Col 12 line 56 to Col 13 line 7 teaches one or more processors can be used to implement the method (i.e. run the application).)
Conclusion
This is a continuation of applicant's earlier Application No. 14/165,185.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Examiner, Art Unit 2137